Citation Nr: 0731895	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to May 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  In 
June 2007, the veteran and his spouse testified at a travel 
board hearing held at the RO.  A copy of the transcript has 
been associated with the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

As an initial matter, a review of the claims file shows that 
additional medical records should be obtained.  Specifically, 
a VA treatment record dated in July 2002 treatment record 
indicates that a follow-up appointment was scheduled.  
However, there are no additional VA medical records 
associated with the claims file.  Accordingly, all additional 
VA medical records since July 2002 should be obtained.

The veteran claims that his tinnitus began in service as a 
result of exposure to acoustic trauma from gunfire and 
artillery during basic training.

The service medical records are void of findings, complaints, 
symptoms, or diagnoses attributable to tinnitus.

The available VA medial treatment records are also void of 
findings, complaints, symptoms, or diagnoses of tinnitus.
In June 2005, the veteran underwent a VA audiological 
examination.  He provided a history of military noise 
exposure consisting of gunfire and explosive noise.  He 
denied high-level noise exposure in occupational or 
recreational activities.  He indicated that he was currently 
employed as a home health care technician.  Based upon the 
veteran's report that his tinnitus began approximately 
fifteen to twenty years prior, the examiner opined that it 
was unlikely that the etiology of his tinnitus was acoustic 
trauma during service.

In October 2006, the veteran's son submitted a statement in 
support of his claim which indicated that the veteran's 
occupational history included carpentry, lawn care, pest 
control, and delivery of home health care equipment.

In September 2006, the veteran underwent a private 
audiological evaluation and provided a history of acoustic 
trauma during basic training consisting of artillery fire.  
He again denied occupational or recreational noise exposure.  
The audiologist diagnosed tinnitus and opined that the 
condition can be related to exposure to artillery fire during 
service.

In December 2006, the veteran underwent a second VA 
audiological examination.  He explained that his tinnitus 
began in service, not fifteen to twenty years ago as 
previously reported, but rather became worse fifteen to 
twenty years ago.  The examiner did not provide an opinion as 
to whether the tinnitus began in service, to include 
consideration of the September 2006 private audiologist's 
opinion, as none was requested.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2006); see also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  In this regard, the examiner on remand should 
specifically reconcile his or her opinion with the other 
opinions of record, including the June 2005 VA examiner's 
opinion and the September 2006 private opinion.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since July 2002.

2.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile his or her opinion with all 
other opinions of record, including the 
June 2005 VA and September 2006 private 
opinions.  Specifically the examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or more) that any current 
tinnitus was incurred in or aggravated by 
exposure to acoustic trauma during the 
veteran's service.

3.  Then, review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

